Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered February 6, 2007, convicting defendant upon his plea of guilty of the crime of attempted assault in the second degree.
Having beaten the victim by punching and kicking him in the face, defendant pleaded guilty to attempted assault in the second degree. County Court thereafter sentenced him to 1 to 3 years in prison. Defendant now appeals.
Inasmuch as we agree with defendant that he did not validly waive his right to appeal (see People v Lopez, 6 NY3d 248, 256 [2006]), we have considered his claim that the sentence imposed was harsh and excessive, yet find it to be unavailing. Notwithstanding the People’s recommendation of a lesser sentence and defendant’s limited criminal history and professed remorse, we note the brutal nature of his conduct and discern neither an abuse of discretion by County Court nor the existence of any extraordinary circumstances warranting a reduction of the sentence in the interest of justice (see People v Duffy, 38 AD3d 1060, 1060-1061 [2007]). Accordingly, the judgment is affirmed.
Crew III, J.P., Carpinello, Mugglin, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed.